department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s contact person telephone number identification_number employer_identification_number release number release date date date se t eo ra t2 legend a b c d e f g h we have considered your ruling_request dated date in which a ruling was requested regarding the proposed changes to your articles of incorporation facts a is a b not-for-profit corporation recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code and is classified as other than a private_foundation under sec_509 of the code as more fully set forth below a was originally formed to conduct scientific research for the understanding measurement and prevention of problems caused by inadequate indoor environments a’s board_of directors is comprised of prominent members from the local business industry and academic community more than c companies as well as numerous academic medical and research institutions are involved with a poor indoor environmental quality ieq has been identified as having a dramatic negative impact on human health the compounds causing the indoor pollution include volatile organic chemicals vocs which are seeping out of building materials furniture office equipment carpet paint and pesticides in addition many buildings do not draw fresh air from outside but rather re-circulate stale air or draw air through intake ducts located near parking lots or loading docks thereby circulating carbon monoxide and other contaminants throughout the buildings according to the d research institute the negative impact on human health has been exacerbated by the following people spend as much a sec_90 of their time indoors during the past years energy efficient building designs use of synthetic building materials and chemically formulated personal products have produced poor indoor environmental quality in office buildings schools and homes of u s schools have ieq problems of u s households need ieq improvement and of u s commercial buildings are sick the world health organization estimates that one out of every three workers may be working in buildings that are damaging their health currently over million people in the united_states have asthma including over million children the prevalence of pediatric asthma has increased from to research has indicated that this increase may be due in part to ieq problems poor ieq is attributed to poorly constructed buildings research has been conducted to develop ieq systems to both correct sick buildings and to build new buildings which avoid or eliminate ieq problems ieq systems include technologies for smart buildings which enhance the health and productivity of occupants through systems that monitor and control a was initially formed to conduct research to both identify the effect of poor ieq on human health and develop new technologies to correct or mitigate the sources of poor ieq the focus of the research has included the following temperature humidity and energy air pollution by vocs and particulates noise and lightings drinking water and services for basic needs of the occupants identify and study ieq - related health problems to increase public awareness about the hazards of poor ieq and increase awareness of new products services that remedy control and prevent the problems develop and transfer technologies for commercialization into new products that assess control correct and prevent poor ieq identify new ieq applications for current products and services to optimize develop new designs construction methods and building operation specifications improve worker health and productivity and integrate all facets of design engineering and construction when assessing and remediating environmental quality in existing buildings to reduce energy consumption and capital expenditures ieq and a has and will continue to make the results of the research including sponsored research available to the public on a nondiscriminatory basis by publishing research results in in december e a amended its certificate of incorporation to expand its purposes specifically it added as one of its stated purposes to use its research and the results thereof scientific journals journals which are reviewed by research peers website of the granting agency eg the u s environmental protection agency and the website for a which is accessible to the general_public t o inter alia transform c into an acknowledged leader in the areas of research and applications of new research developments to improve the quality of both indoor and outdoor environments facilitate public and private business collaborations in such areas increasing the viability of such ventures and encourage industry public and private institutions to locate new facilities or expand existing facilities in c in order to increase the employment opportunities of residents within areas of underemployment offering solutions to the loss of industry and related jobs the purpose of the expanded purpose clauses is to allow a to become a vehicle to attract companies generate new investments and bring high-paying jobs to the c region by transforming the area into an innovative leader in the field of environmental research it is anticipated that the c region will become a magnet for industries interested in indoor environmental air quality because the area will have the research expertise and scientists that are vital to this type of environmental work a will not provide private industry any monetary incentive to locate in the region rather a plans to collaborate with numerous b educational medical and research institutions along with private industry to establish a nationally known indoor environmental research center which will spur economic development and create jobs in the c area in the field of urban and built environments a believes that its research will serve as a catalyst for the facilitation of relationships between industry and academic institutions which will advance high tech environmental research projects which promote the development of the indoor environmental air quality industry it is anticipated that this collaborative effort between industry and academia will result in new designs construction methods products and building specifications that will improve indoor air quality a believes that the natural result of this collaborative effort will be the influx of new opportunities in the c area as new and existing companies take steps to exploit the research in this new emerging field of scientific study although a will continue with the research initiative described above it will also pay closer attention to economics and market results of this research this involves a change in the emphasis of the mission of a rather than a change in structure of the organization specifically a will make a greater effort to ensure that the results of the research it undertakes or sponsors will develop and encourage industry in c with the goal of transforming c into the acknowledged leader in the field of indoor air quality a’s research is primarily funded through federal state and local funding a pursues publicly funded contracts and grants and gifts that support and further scientific research federal agencies provide monies which are selectively distributed to various institutions to fund research projects concerning indoor environmental quality and its effects on human health and welfare in line with its expanded purposes a will seek to ensure that these research funds are strategically placed in industries and projects that will serve as a catalyst for the development of the indoor air quality sector in the c area a will continue to create requests for proposals pertaining to the improvement of indoor air quality from research institutions the proposals will be required to emphasize the marketability of the project and the benefit to the region grants will be awarded to various institutions based on technical quality and the likelihood the proposals will have an impact on encouraging industry to choose to locate in the area additionally a will encourage local academic programs to focus their research agendas on areas of environmental research which will produce products that are marketable because of their usefulness in business and industry a is also involved in a larger statewide initiative to attract developing industry to b in governor f formed the g’s initiative with the goal of bringing well-paying high- tech jobs to b by enhancing the state’s leadership role in the critical fields of high technology and biotechnology h as been designated as the g in environmental and energy systems in addition to its independent activities a is also a member of the h g federation its role is to catalyze collaborative efforts between research institutions and industry to attract environmental air quality businesses and create high-tech jobs in central b ruling requested a’s expansion of its purposes as set forth in the amendments of its articles of incorporation will not adversely affect its tax exempt status under sec_501 law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for scientific purposes sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities that are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 and ii of the regulations state as follow scientific defined i since an organization may meet the requirements of sec_501 only if it serves a public rather than private interest a scientific_organization must be organized and operated in the public interest therefore the term scientific as used in sec_501 includes the carrying on of scientific research in the public interest research when taken alone is a word with various meanings it is not synonymous with scientific and the nature of particular research depends upon the purpose which it serves for research to be scientific within the meaning of sec_501 it must be carried on in furtherance of a scientific purpose the determination as to whether research is scientific does not depend on whether such research is classified as fundamental or basic as contrasted with applied or practical ii scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc sec_1_501_c_3_-1 a - c of the regulations provides that scientific research will be regarded as carried on in the public interest under the following circumstances a if the results of such research including any patents copyrights processes or formulae resulting from such research are made available to the public on a nondiscriminatory basis b if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or c if such research is directed toward benefiting the public the following are examples of scientific research which will be considered as directed towards benefiting the public and therefore will be regarded as carried on in the public interest aiding in the scientific education of college or university students obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public discovering a cure for a disease aiding a community or geographic area by attracting new industry to the community or area or by encouraging the development of or retention of an industry in the community or area scientific research described in this subdivision c will be regarded as carried on in the public interest even though such research is performed pursuant to a contract or agreement under which the sponsor or sponsors of the research have the right to obtain ownership or control of any patents copyrights processes or formulae resulting from such research revrul_76_296 1976_2_cb_142 states that commercially sponsored research otherwise qualifying as scientific research under sec_501 the results of which including all relevant information are timely published in such form as to be available to the interested public constitutes scientific research carried on in the public interest research the publication of which is withheld or delayed significantly beyond the time reasonably necessary to establish ownership rights however is not in the public interest and constitutes the conduct of unrelated_trade_or_business within the meaning of sec_513 analysis the amendment of a’s articles of incorporation to allow it to engage in scientific research into indoor environmental quality in order to attract industry or encourage industrial and economic development in c will not affect the tax-exempt status of a under sec_501 of the code substantially_all research conducted by c is scientific research carried on in the public interest for a number of reasons the research i is performed for a government instrumentality ii is published in a treatise thesis trade publication or other form available to the interested public or iii aids c and the surrounding states by attracting industry or by encouraging industrial and economic development the scientific character of a’s research is not changed by the fact that a’s amended articles allow it to focus its research efforts toward aiding a geographic area by attracting new industry to the area or by encouraging the development of an industry in the area see sec_1_501_c_3_-1 of the regulations holding based on all of the facts submitted by a we rule that the amendments to a’s articles of incorporation will not adversely affect its exempt status under sec_501 this ruling only applies to the facts and code sections cited herein this ruling does not determine whether any activity gives rise to unrelated_business_income this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter a copy of this ruling is being sent to your legal_representative under the provisions of a power_of_attorney authorization and declaration or other proper authorization currently on file with the internal_revenue_service sincerely technical group enclosure notice debra j kawecki manager exempt_organizations
